DETAILED ACTION
This is a response to Applicant reply filed on 02/09/2021, in which claims 1, 4-7, 9-10, 13-16, 18-19, 22-25, and 27 are pending for examination.  Claims 1, 10, and 19 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 4-7, 9-10, 13-16, 18-19, 22-25, and 27 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance:
The Applicant arguments filed on 02/09/2021 are persuasive. 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 02/09/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Furthermore, the Examiner additionally notes: 
The newly identified prior art US 20190260795 A1 by Araiza discloses a third‐party operator platform to identify cyber threats, generate event reports, and periodically send an alert of the cyber threat with a suggested response to the cyber threat (par. 0040-0041).  However, Araiza is silent about comparing compares the client resolution time to the resolution time of third-parties in the report.  Another related prior art US 20190163916 A1 by Steele discloses comparing the client resolution time to the resolution time of third-parties in the report.  Accordingly, the independent claims 1, 10, and 19 are allowed.  Dependent claims 4-7, 9, 13-16, 18, 22-25, and 27 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/25/2021